Citation Nr: 1313154	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  07-10 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for gout.

2. Entitlement to service connection for Dupuytren's Contracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1969 to September 1975 and from October 2001 to December 2003, and also had additional Reserve service. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island

This case was previously before the Board in September 2010, when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In November 2012, the Board sought an advisory opinion from the Veterans Health Administration (VHA) on the questions of whether the Veteran's gout was permanently worsened by his military service.  The opinion was received in January 2013 and a copy was furnished to the Veteran and his representative; both were afforded the opportunity to submit additional evidence or argument in response to this opinion.  


FINDING OF FACT

In March 2013, prior to the adjudication of the Veteran's claim of service connection, he submitted a written request to withdraw his appeal.



CONCLUSION OF LAW

The appeal of the claim of service connection for gout and Dupuytren's Contracture is dismissed because of the lack of appellate jurisdiction.  38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Claims Withdrawn

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.

In a written statement filed in March 2013 and received by the Board on April 1, 2013, the Veteran withdrew his appeal of the denial of service connection for gout and Dupuytren's Contracture.

As there remains no allegation of error of fact or law for appellate consideration with respect to these claims, the Board does not have appellate jurisdiction to review them.  38 U.S.C.A. § 7105.


ORDER

The appeal of the claims of service connection for gout and Dupuytren's Contracture is dismissed because of the lack of appellate jurisdiction.


____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


